Citation Nr: 0315275	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  00-12 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to June 
1967, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which, among other things, denied 
the benefits sought on appeal.  The Board first considered 
and denied this issue in May 2001.  The veteran appealed the 
Board's May 2001 decision to the United States Court of 
Appeals for Veterans Claims (Court) and in November 2002, the 
Court vacated the Board's decision and remanded the claim to 
the Board for compliance with the Veterans Claims Assistance 
Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified as amended at 38 U.S.C.A. § 5100 to 5107 
(West 2002)] and, more specifically, to provide notice of 
what specific evidence will be obtained by VA on the 
veteran's behalf pursuant to the Court's precedent set in 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Therefore, this matter is properly before the Board once 
again for appellate consideration.


REMAND

The evidence of record shows that the veteran was given 
notice of the evidence needed to well-ground his claim for 
entitlement to service connection for post-traumatic stress 
disorder in a statement of the case issued in May 2000 and in 
a supplemental statement of the case issued in October 2000.  
He was advised in the Board's vacated May 2001 decision of 
the evidence needed to substantiate his claim on the merits; 
however, prior to that time, the veteran was never advised of 
the specific evidence that may be obtained by VA on his 
behalf as is required by the VCAA.  The Court, in its recent 
remand order, specifically found that notice under the VCAA 
of this information is required for this veteran for the 
claim on appeal as the notices of record are deficient in 
this respect.

Regulations implementing the VCAA were promulgated and the 
Board began advising claimants in writing of his/her rights 
and responsibilities under the VCAA, as well as the 
responsibilities of VA in assisting claimants in obtaining 
evidence, as opposed to remanding all cases that did not have 
the statutorily mandated notice language to the ROs.  The 
Board's notice included a request for claimants to respond 
within thirty days of the date of the letter as provided in 
38 C.F.R. Section 19.9(a)(2)(ii).  This portion of the 
regulations, however, was recently invalidated by the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  The Federal Circuit specifically found that, under 
the statute, a claimant has one year in which to submit 
additional evidence and argument in support of his/her claim 
following notice of the VCAA as opposed to only thirty days 
as set forth in the regulations at 38 C.F.R. Section 
19.9(a)(2)(ii).  Accordingly, that portion of the regulations 
limiting a veteran's response time to thirty days, 38 C.F.R. 
Section 19.9(a)(2)(ii), was invalidated.  See Disabled  
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

The record shows that the Board sent the veteran notice of 
the VCAA under 38 C.F.R. Section 19.9 in April 2003.  The 
veteran responded by submitting additional evidence for 
consideration in May 2003.  The veteran did not, however, 
report that there was no further evidence to be submitted 
and/or obtained on his behalf by VA.

Considering the procedural outline as set forth in the VCAA 
and in the recent opinion of the Federal Circuit in 
conjunction with the veteran's claims folder, the Board finds 
that it has no alternative but to remand this matter to the 
RO to ensure that the veteran is given proper notice of his 
rights and responsibilities under the VCAA, allowed the 
appropriate time in which to respond to the notice of the 
VCAA and/or waive that response time, and to ensure that all 
duty to notify and duty to assist obligations of VA are met.  
It is noted that due to the recent invalidation of 
regulations implementing the VCAA, the Board does not have 
the authority to cure this procedural defect itself.

Finally, the Board notes that between the time of the Board's 
May 2001 vacated decision and the present, there has been 
additional evidence submitted by the veteran which may be 
significant in adjudicating his claim on appeal.  Because 
this evidence cannot be considered by the Board without a 
waiver of agency of original jurisdiction review, the Board 
directs the RO to consider all newly obtained evidence and, 
if the benefits requested cannot be granted, issue a 
supplemental statement of the case showing that all evidence 
of record has been considered by the RO.

Therefore, this matter is REMANDED for the following action:

The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA and valid implementing regulations.  
He should be given an opportunity to 
supply additional evidence and/or 
argument, identify additional evidence 
for VA to obtain, or waive his right to 
the one-year response time required under 
the VCAA.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to cure procedural defects and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



